Citation Nr: 1034529	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  09-14 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left 
knee disorder.

2.  Entitlement to a compensable rating for hypertension.  

3.  Entitlement to a compensable rating for status-post right, 
great toenail excision.   

4.  Entitlement to a compensable rating for a left knee scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy Snyder, Counsel
INTRODUCTION

The Veteran had active service from April 1989 to March 1999.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2008 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas. 

The claim of an increased rating for a left knee scar is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The issues of service connection for sleep apnea and an 
increased rating for herpes simplex have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's left knee disorder does not result in 
limitation of flexion to 45 degrees or less, limitation of 
extension to at least 10 degrees, arthritis, ankylosis, genu 
recurvatum, impairment of the tibia and fibula, dislocation of 
the semilunar cartilage, or even slight recurrent subluxation or 
instability.

2.  The Veteran's hypertension does not result in diastolic 
pressure of predominantly 100 mm. Hg. or more or systolic 
pressure predominantly 160 mm. Hg. or more and, although the 
Veteran is on medication for control, there is not a history of 
diastolic pressure of 100 mm. Hg. or more.

3.  The Veteran's status-post right, great toenail excision is 
manifested by tenderness at the site of the excision, without 
scar, limitation of function, or neurological deficit.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 
5259 (2009); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

2.  The criteria for a 10 percent rating for hypertension have 
not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2009).

3.  The criteria for a 10 percent rating, but no higher, for 
status-post right, great toenail excision have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.118, DC 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in March 2008.  Additionally, VA has assisted the appellant 
in obtaining evidence, afforded the appellant an examination, and 
afforded the appellant the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file, and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 
4.14.  While the veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

Left Knee

A November 2007 statement from a physician reflects the 
physician's determination that the Veteran was having a 
"temporary knee problem" which prevented him from standing more 
than 20 minutes at a time.  See November 2007 Marshall Internal 
Medicine Associates record.  

A January 2008 VA treatment record reflects the Veteran's history 
of pain in the left knee.  The Veteran indicated that in November 
2007, he was teaching a class when his knee "gave away without 
any warning," making him fall into his desk two times.  The 
treatment record reflects that the Veteran was assessed with 
chronic left knee pain and provided a hinged knee brace.  

A March 2008 VA examination record reflects the Veteran's history 
of left knee pain, weakness, stiffness, instability, lack of 
endurance, and fatigability.  He denied locking, episodes of 
dislocation, chronic subluxation, or the use of an assistive 
device or a brace.  The Veteran reported that his knee disorder 
affected his employment because it impaired his ability to bend, 
walk, and stand.  Examination revealed no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  Gait was normal, and there were no callosities or 
unusual shoe wear patterns that would indicate abnormal weight-
bearing.  There was also no functional limitation on standing or 
walking or ankylosis.  Range of motion was from 0 to 120 degrees, 
with no additional functional limitation on the basis of fatigue, 
incoordination, pain, or weakness.  All ligaments were intact, 
and medial and lateral meniscus tests were negative, and the 
examiner determined that the knee was stable.  After examination, 
review of the evidence, and discussion with the Veteran, the 
examiner diagnosed the Veteran with chondromalacia and status-
post anterior cruciate ligament repair with normal appearance of 
the anterior cruciate ligament graft.  

Subsequent VA medical records reflect the Veteran's continued 
history of left knee pain but negative histories as to falls.  
See, e.g., April, May June, and September 2008 and March, August, 
and September 2009 VA treatment records.  

A May 2008 VA treatment record also documents the Veteran's 
history of an improvement in his symptoms since getting a brace 
in January 2008.  The Veteran reported that in November 2007, 
prior to his use of the brace, he "could barely walk" and could 
not stand on "some days" because his "knee would give out."  
The Veteran indicated that since using the brace, however, his 
symptoms had decreased, though he still had some pain and a 
popping sensation.  At the time of the May 2008 treatment, he 
denied a current history of falling, instability, or pain.  He 
did report that he had "severe" (8-9/10) pain upon waking 
approximately two to three times a week.  Examination revealed 
range of motion from 4 to 125 degrees.  Manual muscle testing 
revealed normal strength with flexion and extension   Pain was 
elicited during the testing, however.  Gait was antalgic with a 
decreased weight-bearing to the left lower extremity.  

The Veteran's left knee disability is rated at 10 percent under 
Diagnostic Code (DC) 5259 for symptomatic semilunar removal of 
cartilage based on evidence of limitation of motion   The Veteran 
contends that a higher rating is warranted.

Initially, the Board notes that a 10 percent rating is the 
highest disability rating provided by DC 5259.  The Board has 
considered whether a higher rating is warranted under an 
alternate diagnostic code, however.  

Limitation of motion of the knee is evaluated under Diagnostic 
Codes 5260-61.  Under DC 5260, a 10 percent rating is assigned 
for flexion limited to 45º, a 20 percent rating is assigned for 
flexion limited to 30º, and a 30 percent rating is assigned for 
flexion limited to 15º.  DC 5261 provides a 10 percent rating for 
extension limited to 10º, a 20 percent rating for extension 
limited to 15º, a 30 percent rating for limitation to 20º, and a 
40 percent rating for limitation to 30º.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2009).  The appropriate rating for 
limitation of motion is determined after consideration of 
functional loss due to flare-ups, fatigability, incoordination, 
weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

In this case, the Veteran's range of motion is too significant to 
warrant even a compensable rating for either limitation of 
extension or limitation of flexion:  the medical evidence 
documents that the Veteran can flex to at least 120 degrees and 
extend to at least 4 degrees without pain; the record does not 
suggest that flexion has ever been limited to 45 degrees or less 
or that extension has ever been limited to 10 degrees or more, 
even after consideration of pain and functional impairment.  
Thus, a higher rating is not available under either DC 5260 or 
5261.  Nor is a separate rating for limitation of extension under 
VAOPGCPREC 9-2004 warranted, given that the extension is clearly 
not at least compensable.

The Board has also considered whether a separate rating is 
warranted under an alternate diagnostic code.  Initially, the 
Board notes that the appellant's left knee disability is not 
manifested by arthritis, impairment of the tibia and fibula, or 
genu recurvatum, and there is no evidence of dislocated semilunar 
cartilage.  Therefore, a separate rating is not available under 
DC 5003, 5258, 5262, or 5263.   

A separate rating is also not warranted under DC 5262 for 
instability or subluxation.  Under DC 5262, a 10 percent rating 
is assigned for slight subluxation or instability, a 20 percent 
rating for moderate subluxation or instability, and a 30 percent 
rating for severe instability.  In this case, the available, 
relevant medical evidence consistently reflects negative findings 
as to subluxation, laxity, or instability.  The Board 
acknowledges that the Veteran has provided histories of 
instability.  See, e.g., May 2009 Form 9.  Although the Veteran 
is competent to report instability, the Board finds the probative 
value of this history is heavily outweighed by the consistent 
medical findings of no instability and the treatment records 
which reflect negative histories as to falls from April 2008 
forward.  Thus, the Board finds that the Veteran's left knee 
disorder on the whole is not manifested by even slight 
instability or subluxation.  Thus, a separate rating is not 
warranted under DC 5262.  

The Board has also considered whether extraschedular 
consideration is warranted based on the Veteran's report of 
occupational impairment secondary to his left knee disability.  
See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion 
above reflects that the symptoms of the Veteran's left knee 
disability are contemplated by the applicable rating criteria.  
The competent medical evidence of record shows that his 
disabilities are primarily manifested by pain, tenderness, and 
limitation of motion.  Many of the applicable diagnostic codes 
used to rate the Veteran's disability provide for ratings based 
on limitation of motion.  See Diagnostic Codes 5260, 5261.  The 
effects of pain and functional impairment have been taken into 
account and are considered in applying the relevant criteria in 
the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. 202.  The effects of the Veteran's disabilities have 
been fully considered and are contemplated in the rating 
schedule.  Consideration of whether the Veteran's disability 
picture exhibits other related factors such as those provided by 
the regulations as "governing norms" is not required and 
referral for an extraschedular rating is unnecessary.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Hypertension 

The Veteran's hypertension is rated as noncompensable under DC 
7101.  DC 7101 provides a 10 percent rating for hypertension 
resulting in diastolic pressure predominantly 100 or more or 
systolic pressure predominantly 160 or more, or a history of 
diastolic pressure predominantly 100 or more requiring continuous 
medication for control.

The evidence indicates that the Veteran has been on continuous 
medication for control of his hypertension since April 2008.  See 
April 2008 VA treatment record.  The evidence does not document 
any blood pressure readings reflecting systolic pressure of 160 
or more, however, and it does not suggest that systolic pressure 
has ever been predominantly 100 ore higher:  rather, the record 
includes only one reading of 100 or more, a reading of 103 at the 
1999 VA examination.  See generally VA treatment records; April 
1999 and March 2008 VA examination records.  Thus, the Board 
finds that a compensable rating is not warranted for 
hypertension.  

Status-Post Excision of Right, Great Toenail

A January 2008 VA treatment record reflects the Veteran's history 
of periodic swelling and pain in the right great toe.  A March 
2008 VA examination record reflects that the Veteran had no 
right, great toenail.  The examiner stated that there was no 
scarring or disfigurement.  After examination, review of the 
evidence, and discussion with the Veteran, the examiner diagnosed 
the Veteran with status-post excision of the right, great toenail 
with no loss of function.  

After review of the evidence, the Board finds that a 10 percent 
rating is warranted for the status-post excision of the right 
great toenail as analogous to DC 7804 for "scar painful on 
examination" based on the evidence of tenderness at the site of 
the excision.  The Board notes that the evidence dating during 
the appellate period does not include any objective findings of 
tenderness.  Evidence dating prior to the appellate period 
reflects an objective finding of tenderness, however, and, based 
on this finding, the Veteran's competent histories of pain at the 
site, and the apparent lack of examination of the site for 
tenderness by the March 2008 examiner (or any other medical 
professional during this appellate period), and giving the 
Veteran the benefit of the doubt, the Board finds that a 10 
percent rating is warranted.  

The Board finds that a rating in excess of 10 percent is not 
warranted, however.  The rating criteria provide higher ratings 
for scars that limit function or for non-exposed scars that 
affect more than 12 square inches (77 square centimeters) and are 
deep or cause limitation of motion.  See 38 C.F.R. § 4.118, DC 
7801, 7805.  In this case, the record is absent any clinical 
(competent) evidence that the affected area exceeds 12 square 
inches or results in limitation of function.  Thus, a higher 
rating is not warranted under either DC 7801 or 7805.  A higher 
rating is also not warranted under an alternate diagnostic code 
as there is no evidence of neurological deficit or other symptom 
which could warrant a separate rating.  

In sum, the Board finds that a 10 percent rating, but no higher, 
is warranted for the status-post excision of the right, great 
toenail.  

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a Veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16 (2009).

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Federal Circuit 
has recently held that TDIU is not raised in an increase rating 
claim unless the Roberson requirements are met.  Jackson v. 
Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, there is 
no evidence of unemployability; rather, the Veteran has 
consistently reportedly been employed throughout the appeal 
period.  Hence, further consideration of TDIU is not warranted.


ORDER

A rating in excess of 10 percent for a left knee disability is 
denied.  

A compensable rating for hypertension is denied.  

A 10 percent rating, but no higher, for status-post excision of 
the right great toenail is granted.  


REMAND

In a July 2008 statement, the Veteran asserted that his left knee 
scar was aggravated by the use of his left knee brace.  The Board 
interprets this statement as a claim that the scar has worsened 
since the last examination of record (in March 2008).  The Board 
notes that the record includes treatment records dating up to 
September 2009 but finds that the treatment records do not 
adequately reflect the nature and severity of the scar.  
Therefore, the Board finds that a contemporaneous and thorough VA 
examination is required to determine the current severity of the 
Veteran's left knee scar.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA 
examination to determine the extent and 
severity of his left knee scar.  All testing 
deemed necessary by the examiner should be 
performed and the results reported in detail.  
The claims folder should be available for 
review by the examiner in conjunction with 
the examination and this fact should be 
acknowledged in the report.  

2.  Thereafter, readjudicate the appellant's 
claim.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


